DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the communication filed on 5/28/2021.
Claims 1-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/5/2021, 12/22/2021, 1/25/2022, 2/24/2022, 7/1/2022 and 12/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11487903 in view of Litichever et al., US 20180225230.
Claims 1, 8 and 15 of U.S. Patent No.11487903 disclose all claim limitations of respective claims 1, 9 and 18 in the instant Application except specifically receiving power, wherein, when the power is from a primary computing device and received at a data protection device, the power is received over an electrical connection between the data protection device and the primary computing device.
Litichever teaches receiving power, wherein, when the power is from a primary computing device and received at a data protection device, the power is received over an electrical connection between the data protection device and the primary computing device (Litichever: paragraphs 0315 and 0318, “An Isolator Device 80 for handling and mitigating USB threats is shown in an arrangement 80a in FIG. 8. The isolator 80 is connected in series between the peripheral device 72 and the host device… the isolator device 80 blocks part or all of the information to be transferred either from the peripheral device 72 to the host device”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Litichever in order to implement the power is received over an electrical connection between an isolator device and a host device. One of ordinary skill in the art would be motivated to do so in order to perform monitoring and analysis of an USB traffic and allows for identifying and stopping suspicious activity (Litichever: paragraph 0320).
Claims 1, 9 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of copending Application No. 17/349191 in view of Litichever et al., US 20180225230. 
This is a provisional nonstatutory double patenting rejection.
Claims 1, 8 and 15 of the copending application 17/349791 disclose all claim limitations of respective claims 1, 9 and 18 in the instant Application except specifically receiving power, wherein, when the power is from a primary computing device and received at a data protection device, the power is received over an electrical connection between the data protection device and the primary computing device.
Litichever teaches receiving power, wherein, when the power is from a primary computing device and received at a data protection device, the power is received over an electrical connection between the data protection device and the primary computing device (Litichever: paragraphs 0315 and 0318, “An Isolator Device 80 for handling and mitigating USB threats is shown in an arrangement 80a in FIG. 8. The isolator 80 is connected in series between the peripheral device 72 and the host device… the isolator device 80 blocks part or all of the information to be transferred either from the peripheral device 72 to the host device”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Litichever in order to implement the power is received over an electrical connection between an isolator device and a host device. One of ordinary skill in the art would be motivated to do so in order to perform monitoring and analysis of an USB traffic and allows for identifying and stopping suspicious activity (Litichever: paragraph 0320).
Claims 1, 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11068605 in view of Litichever et al., US 20180225230.
Claims 1, 8 and 15 of U.S. Patent No. 11068605 disclose all claim limitations of respective claims 1, 9 and 18 in the instant Application except specifically receiving power, wherein, when the power is from a primary computing device and received at a data protection device, the power is received over an electrical connection between the data protection device and the primary computing device.
Litichever teaches receiving power, wherein, when the power is from a primary computing device and received at a data protection device, the power is received over an electrical connection between the data protection device and the primary computing device (Litichever: paragraphs 0315 and 0318, “An Isolator Device 80 for handling and mitigating USB threats is shown in an arrangement 80a in FIG. 8. The isolator 80 is connected in series between the peripheral device 72 and the host device… the isolator device 80 blocks part or all of the information to be transferred either from the peripheral device 72 to the host device”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Litichever in order to implement the power is received over an electrical connection between an isolator device and a host device. One of ordinary skill in the art would be motivated to do so in order to perform monitoring and analysis of an USB traffic and allows for identifying and stopping suspicious activity (Litichever: paragraph 0320).
Claims 1, 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 15 of U.S. Patent No. 10706158 in view of Litichever et al., US 20180225230.
Claims 1, 9 and 15 of U.S. Patent No. 10706158 disclose all claim limitations of respective claims 1, 9 and 18 in the instant Application except specifically receiving power, wherein, when the power is from a primary computing device and received at a data protection device, the power is received over an electrical connection between the data protection device and the primary computing device.
Litichever teaches receiving power, wherein, when the power is from a primary computing device and received at a data protection device, the power is received over an electrical connection between the data protection device and the primary computing device (Litichever: paragraphs 0315 and 0318, “An Isolator Device 80 for handling and mitigating USB threats is shown in an arrangement 80a in FIG. 8. The isolator 80 is connected in series between the peripheral device 72 and the host device… the isolator device 80 blocks part or all of the information to be transferred either from the peripheral device 72 to the host device”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Litichever in order to implement the power is received over an electrical connection between an isolator device and a host device. One of ordinary skill in the art would be motivated to do so in order to perform monitoring and analysis of an USB traffic and allows for identifying and stopping suspicious activity (Litichever: paragraph 0320).
Claims 1, 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 16 of U.S. Patent No. 10558823 in view of Litichever et al., US 20180225230.
Claims 1, 10 and 16 of U.S. Patent No. 10558823 disclose all claim limitations of respective claims 1, 9 and 18 in the instant Application except specifically receiving power, wherein, when the power is from a primary computing device and received at a data protection device, the power is received over an electrical connection between the data protection device and the primary computing device.
Litichever teaches receiving power, wherein, when the power is from a primary computing device and received at a data protection device, the power is received over an electrical connection between the data protection device and the primary computing device (Litichever: paragraphs 0315 and 0318, “An Isolator Device 80 for handling and mitigating USB threats is shown in an arrangement 80a in FIG. 8. The isolator 80 is connected in series between the peripheral device 72 and the host device… the isolator device 80 blocks part or all of the information to be transferred either from the peripheral device 72 to the host device”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Litichever in order to implement the power is received over an electrical connection between an isolator device and a host device. One of ordinary skill in the art would be motivated to do so in order to perform monitoring and analysis of an USB traffic and allows for identifying and stopping suspicious activity (Litichever: paragraph 0320).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-13, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20180176192) (hereinafter Davis) in view of Litichever et al. (US 20180225230) (hereinafter Litichever).
Regarding claim 1, Davis discloses a computer-implemented method, comprising: receiving a request to access a network resource over a secure connection, wherein, when the request is from a computing device and received at the data protection device, the request is received over a secure connection between the data protection device and the computing device (David: paragraphs 0021, 0034 and 0038, “the data protection module 312 may detect sensitive data obtained from a request or data stream directed towards the backend services. In addition, the secure proxy fleet 306 and/or data protection module 312 may be a terminator for a TLS or other secure connection. In other words, the secure proxy fleet 306 and/or data protection module 312 may be responsible for establishing and maintaining one end of a secure link between the customer 302 and the backend services 308”); receiving data associated with the request, wherein the data is received by the data protection device over the secure connection (Davis: paragraph 0034, “requests including sensitive data may be transmitted to the same proxy device (e.g., a computing device executing both the online proxy fleet 216 and the secure proxy fleet 206) as requests including other data”); identifying a privacy element, wherein the privacy element is detectable by a network host (Davis: paragraphs 0017, 0023, 0032, 0038 and 0058, “the data protection module 312 may detect sensitive data obtained from a request or data stream directed towards the backend services” … “Data entering and/or traveling along various networks operated by a computing resource service provider is encrypted and secured from unauthorized access by various intermediaries along a network path to a backend service or other resting point for the sensitive data”); generating a modified privacy element (Davis: paragraphs 0036 and 0038-0040, “the sensitive data may be encrypted by a data protection module 312 of the secure proxy fleet 306 to prevent exposure of the sensitive data to one or more intermediaries 310 along a network path to the one or more backend services”); and establishing access to the network resource with the modified privacy element, wherein when the network host attempts to detect the privacy element, the network host detects the modified privacy element (Davis: paragraphs 0036-0038 and 0040, “establishing and maintaining one end of a secure link between the customer 302 and the backend services”… “sensitive data may be encrypted and transmitted over one or more intermediaries 310 to the backend services 308.”).
Davis does not explicitly disclose the following limitation which is disclosed by Litichever, receiving power, wherein, when the power is from a primary computing device and received at a data protection device, the power is received over an electrical connection between the data protection device and the primary computing device (Litichever: paragraphs 0315 and 0318, “An Isolator Device 80 for handling and mitigating USB threats is shown in an arrangement 80a in FIG. 8. The isolator 80 is connected in series between the peripheral device 72 and the host device… the isolator device 80 blocks part or all of the information to be transferred either from the peripheral device 72 to the host device”).
Davis and Litichever are analogous art because they are from the same field of endeavor, secure connection. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Davis and Litichever before him or her, to modify the system of Davis to include receiving power, the power is received over an electrical connection between an isolator device and a host device of Litichever. The suggestion/motivation for doing so would have been to perform monitoring and analysis of an USB traffic and allows for identifying and stopping suspicious activity (Litichever: paragraph 0320).  
Regarding claim 9, the claim 9 discloses a device claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.
Regarding claim 18, the claim 18 discloses a medium claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 18 and rejected for the same reasons.
Regarding claims 2 and 11, Davis as modified discloses wherein the computing device is the primary computing device or a secondary computing device different than the primary computing device (Davis: paragraphs 0017, 0023, 0032, 0038 and 0058, “the data protection module 312 may detect sensitive data obtained from a request or data stream directed towards the backend services” … “Data entering and/or traveling along various networks operated by a computing resource service provider is encrypted and secured from unauthorized access by various intermediaries along a network path to a backend service or other resting point for the sensitive data”).
Regarding claims 3, 12 and 19, Davis as modified discloses wherein establishing access to the network resource includes establishing a connection between the data protection device and the network resource (Davis: paragraphs 0036-0038 and 0040, “establishing and maintaining one end of a secure link between the customer 302 and the backend services”… “sensitive data may be encrypted and transmitted over one or more intermediaries 310 to the backend services 308.”).
Regarding claims 4 and 13, Davis as modified discloses wherein establishing access to the network resource includes establishing a connection between the data protection device and a data protection platform, and wherein access to the network resource is through the data protection platform (Davis: paragraph 0038, “In addition, the secure proxy fleet 306 and/or data protection module 312 may be a terminator for a TLS or other secure connection. In other words, the secure proxy fleet 306 and/or data protection module 312 may be responsible for establishing and maintaining one end of a secure link between the customer 302 and the backend services 308.”).
Regarding claim 7, Davis as modified discloses further comprising: receiving a second request to access a second network resource, wherein when the request is received by the data protection device from a second computing device, the request is received over a second secure connection between the data protection device and the second computing device, receiving second data associated with the second request, wherein the second data is received by the data protection device over the second secure connection (Davis: paragraphs 0021 and 0027, “These CDNs enable lower latency communication with the customers and provide efficient processing for customer requests. As described above, the data protection module may be implemented by the proxy devices and/or proxy fleets included in the CDN”); identifying a second privacy element, wherein the second privacy element is a same type as the privacy element, and wherein the second privacy element is detectable by a second network host (Davis: paragraphs 0027 and 0034, “In addition, the secure proxy fleet 106 proxy or otherwise forwards requests between the one or more backend services 108 and customers 102. For example, a particular service may expose an endpoint on a public network such as the Internet.”); generating a second modified privacy element, wherein the second modified privacy element is the same as the modified privacy element (Davis: paragraphs 0036-0038 and 0040, “establishing and maintaining one end of a secure link between the customer 302 and the backend services”… “sensitive data may be encrypted and transmitted over one or more intermediaries 310 to the backend services 308.”); and establishing access to the second network resource with the second modified privacy element, wherein, when the second network host attempts to detect the second privacy element, the network host detects the second modified privacy element (Davis: paragraphs 0025, 0095 and 0098, “The secure proxy fleet 106 may encrypt sensitive data as it comes in to the computing resource service provider environment (e.g., data centers, networks, and other computing resources operated by the computing resource service provider 104) and direct encrypted sensitive data to a single point of trust (e.g., protected resources of the one or more backend services 108) inside the computing resource service provider environment”).
Regarding claim 10, Davis as modified discloses wherein the privacy element characterizes a feature of the computing device, the request, the data, or a user of the computing device (Davis: paragraph 0038, “the data protection module 312 may detect sensitive data obtained from a request or data stream directed towards the backend services. In addition, the secure proxy fleet 306 and/or data protection module 312 may be a terminator for a TLS or other secure connection. In other words, the secure proxy fleet 306 and/or data protection module 312 may be responsible for establishing and maintaining one end of a secure link between the customer 302 and the backend services”).
Regarding claim 16, Davis as modified discloses further comprising a first peripheral interface including the power interface, wherein, when the first peripheral interface is connected to the primary computing device, the power interface electrically connects to the primary computing device (Litichever: paragraphs 0154-0155, 0158, 0326-0328 and 0336, “the isolator device 80 is packaged in a single enclosure configured to, or shaped as, a ‘thumb drive’, ‘stick’ or dongle′, such as an enclosure 111 shown schematically in a view 110 and pictorially in a view 110a in FIG. 11a, where the USB connectors are used for both electrical connection and mechanical support or attachment. The enclosure 111 includes a Type-A receptacle 112b, (which may correspond to the connector 75a) which may mate with the A-Type plug of the peripheral device 72, and an A-Type plug 112a that mates with the Type-A receptacle of the host device”).

Claims 5-6 and 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Litichever, and further in view of Bostick et al. (US 20180121552) (hereinafter Bostick).
Regarding claims 5 and 14, Davis in view of Litichever does not explicitly disclose the following limitation which is disclosed by Bostick, wherein generating the modified privacy element includes accessing an artificial profile (Bostick: paragraphs 0005, 0019, 0022 and 0026, “The IBM Watson™ knowledge manager system 101 may apply an artificial intelligence (AI) engine (e.g., IBM Watson, etc.) to perform advanced language processing on structure, semi-structured, or unstructured information contained receive input search queries 17, 18 to learn, build, and store one or more user profiles 103 and/or simulated user profiles 104 which may be leveraged by the web search obfuscation engine 11 to emulate the user and/or simulated users and automatically generate additional searches at the user search behavior model and emulator 12 for submission to the user search engine 13 in order to obfuscate the real user searches”), and wherein, when accessed by the data protection device, the data protection device generates the modified privacy element based on the privacy element and according to the artificial profile (Bostick: paragraphs 0026 and 0031, “The processing shown in FIG. 3 may be performed by a cognitive system, such as the cognitive agent AI computer system 100 or other natural language processing system which cognitively models search content and search behavior in one or more user profiles and/or simulated user profiles for use in generating obfuscating user searches”).
Davis in view of Litichever and Bostick are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Davis in view of Litichever and Bostick before him or her, to modify the system of Davis in view of Litichever to include generating the modified privacy element includes accessing an artificial profile of Bostick. The suggestion/motivation for doing so would have been to enhance privacy and security protections (Bostick: paragraph 0001).
Regarding claims 6, 15 and 20, Davis as modified discloses wherein generating the modified privacy element includes accessing an artificial profile, wherein, when accessed by the data protection device, the data protection device generates the modified privacy element based on the privacy element and according to the artificial profile (Bostick: paragraphs 0005, 0019, 0022 and 0026, “The IBM Watson™ knowledge manager system 101 may apply an artificial intelligence (AI) engine (e.g., IBM Watson, etc.) to perform advanced language processing on structure, semi-structured, or unstructured information contained receive input search queries 17, 18 to learn, build, and store one or more user profiles 103 and/or simulated user profiles 104 which may be leveraged by the web search obfuscation engine 11 to emulate the user and/or simulated users and automatically generate additional searches at the user search behavior model and emulator 12 for submission to the user search engine 13 in order to obfuscate the real user searches”), wherein the computer-implemented method further includes receiving the artificial profile, wherein, when the artificial profile is received by the data protection profile from a data protection platform, the artificial profile is based on a machine learned model, wherein the machine learned model is based on one or more attribution vectors, and wherein an attribution vector represents a detectable characteristic associated with privacy elements that have been clustered based on a similarity in values (Bostick: paragraphs 0039-0040 and 0048, “One example methodology for generating an obfuscating search at step 308 is for the cognitive agent to apply natural language processing on the terms from an emulated user search profile to generate a list of similar terms and/or dissimilar terms. For example, if the emulated user submits the search term {pizza}, the cognitive agent may generate similar (food) terms such as {fry rice, bbq, cajun} and dissimilar terms {car, music player, hiking}. Additionally, the cognitive agent may generate additional terms from the dissimilar term list (for example, {car} may be expanded to {“jeep, motorcycle, truck”}) to further mask the searches in terms of frequency. Without the additional dissimilar terms, a search engine would be able to identify the search class (e.g., food) since it will see 4 food related terms and 3 other non-food related terms, but by adding additional dissimilar terms, the search class can be disguised. As will be appreciated, the specific number of similar and dissimilar terms can be adjusted as desired or set randomly”).  The same motivation to modify Davis in view of Litichever and Bostick, as applied in claim 5 above, applies here.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Litichever, and further in view of Lesea (US 8522052) (hereinafter Lesea).
Regarding claims 8 and 17, Davis in view of Litichever does not explicitly disclose the following limitation which is disclosed by Lesea, further comprising modifying a base power consumption using a power modulator (Lesea: column 6 lines 5-18, “The complex multiplier 210 multiplies the power consumption waveform on power line 202 by a pseudo-random number generated by generator 206. The output of complex multiplier drives modulation circuit 220, which modulates the power consumption waveform of power line 202. In this example, the modulation circuit includes MOSFET coupled between power line 202 and ground. A resistance is connected between the MOSFET and the external power source 212. One skilled in the art will recognize that other active elements may be coupled to the power line 202 and driven by the output of the complex multiplier 210 to modulate the power consumption signature.”), wherein, when the power is from a primary computing device and received at the data protection device, the data protection device includes the power modulator (Lesea: see figure 2 
    PNG
    media_image1.png
    586
    730
    media_image1.png
    Greyscale
; and column 5 lines 65-67 and column 6 lines 1-15, “Circuit 200 includes a cryptographic circuit 204 for encryption/decryption of data. Power line 202 couples the cryptographic circuit 204 to an external power source 212. During operation, cryptographic operations performed by the cryptographic circuit 204 cause power fluctuations to be present on power line 202. The power fluctuations are the power consumption waveform. The circuit includes a random number generator 206 and a complex multiplier 210. The complex multiplier 210 multiplies the power consumption waveform on power line 202 by a pseudo-random number generated by generator 206. The output of complex multiplier drives modulation circuit 220, which modulates the power consumption waveform of power line 202”).
Davis in view of Litichever and Lesea are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Davis in view of Litichever and Lesea before him or her, to modify the system of Davis in view of Litichever to include modifying a base power consumption using a power modulator of Lesea. The suggestion/motivation for doing so would have been to provide countermeasures that may be implemented with software or hardware to improve resistance to power analysis attacks (Lesea: column 4 lines 34-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG T DOAN/Primary Examiner, Art Unit 2431